
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17



SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS


        This Separation Agreement and General Release of all Claims (hereinafter
"Agreement"), dated as of January 30, 2008, is made and entered into between
GUESS?, INC., a Delaware corporation (hereinafter "GUESS"), and Stephen Pearson
(hereinafter "EMPLOYEE"), and is made in light of the following:

        EMPLOYEE is employed by GUESS as the Executive Vice President/Chief
Supply Chain Officer. EMPLOYEE's employment with GUESS shall terminate on
February 4, 2008 (the "Termination Date"). The parties hereto desire to resolve
all pending issues and/or claims between them, regarding the employment of
EMPLOYEE, the performance of EMPLOYEE's duties as an employee of GUESS, and the
termination of EMPLOYEE's employment with GUESS.

        The parties hereto acknowledge that each has denied, and continues to
deny, any claims existing or asserted by the other, but that GUESS and EMPLOYEE,
desire to bring matters relating to EMPLOYEE's employment with GUESS to a
conclusion. Therefore, the parties make this Agreement, and expressly recognize
that the making of this Agreement does not in any way constitute an admission of
wrongdoing or liability on the part of either party.

        1.     EMPLOYEE represents and warrants that EMPLOYEE (a) has not filed
any complaints, lawsuits, charges and/or other claims against GUESS, or any of
the Releasees identified in Paragraph 4 below, with any court or government
agency or entity based upon or arising out of or in any way related to
EMPLOYEE's employment, the termination of EMPLOYEE's employment, or any acts or
events which occurred prior to EMPLOYEE's execution of this Agreement; (b) has
not assigned any such action, cause of action, claim, judgment, obligation,
damage or liability or authorized any other person or entity to assert such on
EMPLOYEE's behalf; and (c) has not at any time sustained physical or mental
injury arising out of EMPLOYEE's employment, or the termination thereof, with
GUESS through the date of execution of this Agreement.

        2.     In consideration of covenants undertaken and releases given
herein by EMPLOYEE, GUESS agrees to: (a) pay EMPLOYEE the sum of Four Hundred
Sixty Five Thousand Dollars ($465,000), less all legally required withholdings
for taxes and other related obligations, which sum represents a twelve
(12) month severance to be paid in equal installments on regularly scheduled
paydays commencing within two weeks after receipt by GUESS of this Agreement
executed by EMPLOYEE, subject to the terms set forth in this paragraph 2; and
(b) cost share COBRA premiums for medical and dental benefits for EMPLOYEE and
maintain EMPLOYEE's participation in Exec-U-Care, both in the same amount and on
the same terms and conditions as existed on EMPLOYEE's Termination Date from
February 4, 2008 through January 31, 2009; however, should EMPLOYEE find and
begin employment, or enter into a consulting or other compensatory arrangement
prior to February 4, 2009, at a salary equal to or greater than EMPLOYEE's
salary at GUESS as of February 4, 2008, payments under this paragraph 2 shall be
discontinued. If EMPLOYEE accepts and begins employment or enters a consulting
or other compensatory arrangement prior to January 23, 2009, at a salary lower
than the above referenced GUESS salary, GUESS will reimburse the difference in
compensation from the date of such employment.

        EMPLOYEE acknowledges that GUESS is not obligated to provide certain of
the above-referenced consideration to EMPLOYEE under its normal policies and
procedures. EMPLOYEE also acknowledges that no other monetary payments shall be
made to EMPLOYEE in return for entering into this Agreement and no other monies
are owed to EMPLOYEE by GUESS or by any of the Releasees identified in
Paragraph 4 below.

        3.     In consideration of the covenants undertaken herein by GUESS,
EMPLOYEE agrees: (a) to continue to comply with Sections 7(b) through (e) of the
Employment Agreement by and between GUESS and the EMPLOYEE, dated January 31,
2006 (the "Employment Agreement"), concerning non-solicitation of GUESS
customers, suppliers and employees through February 4, 2009; (b) to

--------------------------------------------------------------------------------




continue to comply with the terms of GUESS's Confidentiality Agreement which is
attached hereto as Exhibit A and made a part hereof ("Confidentiality
Agreement"); (c) that GUESS may enforce the confidentiality provisions of the
Confidentiality Agreement in connection with EMPLOYEE's conduct as if EMPLOYEE
were still an employee of GUESS, to the extent permitted by law; (d) to return
any and all GUESS property to GUESS forthwith; and (e) that EMPLOYEE will remain
available for questions concerning EMPLOYEE's position if requested by GUESS.
EMPLOYEE agrees that the provisions of this paragraph are necessary and
reasonable.

        EMPLOYEE agrees to notify GUESS's Legal Department in the event that
EMPLOYEE is contacted by anyone in connection with either GUESS or any officers,
directors or employees of GUESS. In particular, EMPLOYEE acknowledges and agrees
that EMPLOYEE is obligated to cooperate with GUESS and its counsel, in
connection with any subpoenas, process, or any actual or potential litigation
matters related in any way to GUESS or any officers, directors, or employees of
GUESS. EMPLOYEE further acknowledges and agrees that any breach of this
provision will require the return of any severance amount paid by GUESS under
this Agreement.

        4.     In consideration of the covenants undertaken herein by GUESS,
EMPLOYEE also hereby covenants not to sue and fully releases and discharges
GUESS, all of its divisions, and all of its parent, successor, subsidiary and
affiliated companies and entities, and each of their respective divisions,
officers, directors, shareholders, partners, limited partners, agents,
employees, representatives, independent contractors, payroll companies,
attorneys, insurers, licensees and assigns, past and present (all of which and
whom are collectively referred to as "Releasees"), with respect to and from, any
and all claims, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys' fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which EMPLOYEE now owns or
holds, or has at anytime heretofore owned or held, or may in the future hold
against said Releasees, or any of them, arising out of, grounded upon, or in any
way connected with EMPLOYEE's employment relationship with GUESS, the separation
from that employment, or any other transactions, occurrences, acts or omissions
or any loss, damages or injury whatsoever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of the
Releasees, or any of them, committed or omitted prior to the date of this
Agreement ("Claim or Claims"). EMPLOYEE's release of any such Claim or Claims
includes, but is not limited to, any action arising out of any foreign, federal,
state or local constitution, statute, ordinance, regulation, or common law,
including, but not limited to, any Claims arising under the Age Discrimination
In Employment Act; Title VII of the Civil Rights Act of 1964; the Equal Pay Act;
the American with Disabilities Act; the Family and Medical Leave Act; the
Employee Retirement Income Security Act; the Worker Adjustment and Retraining
Notification Act; the California Fair Employment and Housing Act; all provisions
of the California Labor Code; all provisions of the California Government Code;
NLRB charges or Claims of discrimination based on "union" status; the Orders of
the California Industrial Welfare Commission regulating wages, hours and working
conditions; any other foreign, federal, state or local laws, prohibiting
employment discrimination or otherwise regulating employment, including but not
limited to, any Claim or Claims for discrimination, failure to prevent
discrimination, failure to prevent retaliation, harassment, failure to prevent
harassment, assault, battery, misrepresentation, fraud, deceit, invasion of
privacy, breach of contract, breach of collective bargaining agreement, breach
of quasi-contract, breach of implied contract, an accounting, wrongful or
constructive discharge, breach of the covenant of good faith and fair dealing,
libel, slander, negligent or intentional infliction of emotional distress,
violation of public policy, negligent supervision, negligent retention,
negligence, or interference with business opportunity or with contracts; and any
Claim or Claims for vacation pay, severance pay, bonus or similar benefit, sick
leave, pension, retirement, retirement bonus, holiday pay, life insurance,
health or medical insurance, reimbursement of health or medical costs; provided,
however, that this release shall not affect any rights EMPLOYEE has been granted
pursuant to this Agreement or under any option agreement

2

--------------------------------------------------------------------------------




or restricted stock agreement with respect to awards scheduled to vest
thereunder prior to the Termination Date.

        5.     EMPLOYEE expressly acknowledges and agrees that this Agreement
includes a waiver and release of all claims which EMPLOYEE has or may have under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C., §621,
et seq. ("ADEA"). The following terms and conditions apply to and are part of
the waiver and release of ADEA claims under this Agreement.

        The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the date on which
EMPLOYEE signs this Agreement. EMPLOYEE has been advised to consult a lawyer
before signing this Agreement. EMPLOYEE is granted twenty-one (21) days after
EMPLOYEE is presented with this Agreement to decide whether or not to sign this
Agreement. EMPLOYEE will have the right to revoke the waiver and release of
claims under the ADEA within seven (7) days of signing this Agreement, and this
Agreement shall not become effective or enforceable until this revocation period
has expired. EMPLOYEE hereby acknowledges and agrees that EMPLOYEE is knowingly
and voluntarily waiving and releasing EMPLOYEE's rights and claims only in
exchange for consideration (something of value) in addition to anything of value
to which EMPLOYEE is already entitled.

        6.     EMPLOYEE understands, acknowledges and agrees that the California
Civil Code section 1542 states as follows:

        "A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor."

EMPLOYEE hereby expressly waives the benefit of the foregoing statute.

        7.     Should any part, term or provision of this Agreement, with the
exception of the releases embodied in Paragraphs 4, 5 and 6, be declared or
determined by any Court or other tribunal of appropriate jurisdiction to be
invalid or unenforceable such term or provision shall be deemed stricken and
severed from this Agreement and any and all other terms of the Agreement shall
remain in full force and effect to the fullest extent permitted by law. The
releases embodied in Paragraph 4, 5 and 6 are the essence of this Agreement and
should any of these paragraphs be deemed invalid or unenforceable, this
Agreement may be declared null and void and any consideration received under
this Agreement shall be returned to GUESS.

        8.     The parties hereto acknowledge and agree that this Agreement
constitutes and contains the entire agreement and understanding concerning the
subject matter between the parties and supersedes and replaces all prior
negotiations and proposed agreements, whether written or oral, other than the
Confidentiality Agreement and Sections 7(b) through (e) of the Employment
Agreement. Each of the parties warrants that no other party or any agent or
attorney or any other party has made any promise, representation or warranty
whatsoever not contained herein to induce each party to execute this Agreement
and the other documents referred to herein. Each of the parties represents that
they have not executed this Agreement or the other documents referred to herein
in reliance on any promise, representation or warranty not contained herein.

        9.     The parties hereto acknowledge and agree that the language of
this Agreement shall be construed as a whole according to its fair meaning and
not strictly for or against any of the parties.

        10.   This Agreement shall, in all respects, be interpreted, construed
and governed by and under the domestic laws of the State of California. Any
judicial proceeding brought to interpret or enforce this Agreement shall be
brought in the County of Los Angeles, State of California.

3

--------------------------------------------------------------------------------



        11.   Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Los Angeles,
California, in accordance with the Rules Resolution of Employment Disputes of
the American Arbitration Association then in effect.

        12.   Should any action be brought to enforce any of the terms or
conditions of this Agreement, the prevailing party shall be entitled to recover
all costs and expenses incurred in the prosecution or defense of this action,
including attorneys' fees.

        13.   EMPLOYEE acknowledges that EMPLOYEE has carefully read and fully
understands this Agreement, and that EMPLOYEE has had the opportunity to ask
GUESS about any questions, concerns or issues in connection with this Agreement,
or its terms. EMPLOYEE further acknowledges that EMPLOYEE has had the
opportunity, and taken it to the extent EMPLOYEE deemed appropriate and
necessary, to consult legal counsel of EMPLOYEE's choice, in connection with
this Agreement and consents to all of the terms and provisions contained herein
knowingly, voluntarily and without any reservation whatsoever.

        14.   Either facsimile or original signatures shall be binding.
EMPLOYEE's signature is binding when received by GUESS.

EMPLOYEE     GUESS?, INC.
/s/  STEPHEN PEARSON      

--------------------------------------------------------------------------------

Stephen Pearson
 
 
By:
/s/  CARLOS ALBERINI      

--------------------------------------------------------------------------------


Dated: January 31, 2008
 
 
 
Dated: January 31, 2008

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17



SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
